DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Drawings
3.	Applicant’s Drawings submitted September 19, 2019 are acceptable.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	No rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is deemed warranted.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under  35 U.S.C. 101 because it has been deemed that the claimed invention is directed towards non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  It has been deemed that the claim(s) is/are directed to the abstract idea of accessing a first/second/third database, producing an incomplete/prepared data set, accepting a k value and k-means clustering algorithm and displaying k-clusters of status changes. It has been deemed that the additional elements or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than “accessing” to process a common knowledge system for displaying information.  Viewed as a whole, it has been deemed that these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a 
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a process/medium ). The answer is YES.
Step 2A: Claims 1-20 recite a system/method/ medium directed to an abstract idea for managing a collection.  Such claim language is similar to ideas found too abstract by the courts as in using categories to organize, store, and transmit information (Cyberfone); obtaining and comparing intangible data (Cybersource); comparing new and stored information and using rules to identify options (SmartGene) and receiving 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, i.e. “accessing,” when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “accessing” is recited at a high level of generality. Generic components recited as performing generic functions at a high level of generality to execute functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a system. The use of generic components does not impose any meaningful limit on the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The generic based limitations of providing first/second/third databases, a property subset, prepared data and k value and k-means, do not improve the technology, rather are interpreted as applying an abstract idea and are interpreted as routine, well understood and conventional functions of a resulting manufacturer process. The applicant’s specification does not appear to add any technology to obviate this line of reasoning.  It is noted that the use of a generic computer would not transform an abstract idea into a patent-eligible 
Accordingly, courts do not rely on factual evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings. See, e.g., OIP Technologies, Inc. v. Amazon.com, Inc., - F.3d -, slip op. at 5 (Fed. Cir. Jun. 11, 2015).  The potential argument that the claimed invention requires “significantly more than” an “abstract idea” and therefore satisfy Step2B of the Alice two-part test would not be persuasive at this stage of prosecution.  It has been deemed that the claims are not directed to additional elements 
Again, with regards to the claims being directed to an abstract idea, a review of the disclosure of the instant application was used to identify what the applicant considers as the invention. (MPEP 2103(I)). Thus, the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), specifically the abstract idea involving the providing of credit.
The claims as a whole were analyzed to determine whether any elements, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. There are no additional elements recited in the claim beyond the abstract idea.

8.	Pertinent references of interest are noted from the cited PTO-892.

9.	Applicant’s Information Disclosure Statement (IDS) that was submitted on April 10, 2020 has been reviewed.  Note the attached IDS.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789